PER CURIAM.
It appearing that no written order was entered in this case, we issued an order directing appellant to show cause why this appeal should not be dismissed for lack of jurisdiction. See Gregg v. State, 643 So.2d 106 (Fla. 1st DCA 1994); Owens v. State, 579 So.2d 311 (Fla. 1st DCA 1991). Appellant has not filed a response. Accordingly, we DISMISS the appeal. The dismissal is without prejudice to appellant’s right to seek review if a final order is rendered in the trial court.
BOOTH, KAHN and PADOVANO, JJ., concur.